EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Ulmer on 06/07/2021.

The application has been amended as follows:
Claim 1, line 5: “depth stop holder” was changed to “a depth stop holder”;
Claim 4, line 3: “when” was deleted;
Claim 6, line 2: “holder-defining” was changed to “holder defining”;
Claim 9, line 4: “the predetermined range” was changed to “a predetermined range”;
Claim 10, line 2: “holder-including” was changed to “holder including”;
Claim 15, line 1: “he” was changed to “the”;
Claim 16, line 5: “targeting” was deleted;
Claim 16, line 16: “the body with-each” was changed to “the body of the guide assembly with each”;
Claim 19, line 1: “he” was changed to “the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With regard to claim 16, the closest prior art of record, Choi in view of Azimpoor, Ellman, and Parihar fails to disclose: “the thumbwheel portion being configured to selectively fasten to the body to secure the depth stop between the thumbwheel portion and the body, the thumbwheel portion being configured to rotate the depth stop through a predetermined range of motion relative to the body, the body including a restriction member configured to restrict rotation of the thumbwheel portion relative to the body to the predetermined range of motion” because Choi discloses wherein the body and thumbwheel portion are joined such that they move relative to one another and the other cited references cannot cure the deficiencies of Choi without altering other structures that are required by claim 16.
With regard to claim 20, the closest prior art of record, Choi in view of Azimpoor, Ellman, and Parihar fails to disclose: “the thumbwheel portion is further having one or more actuation members configured to rotate the depth stop through a predetermined range of motion relative to the body when the thumbwheel portion is coupled to the body, the body having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791